Order entered October 31, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-01296-CV

                                 AMY SELF, Appellant

                                           V.

                  TINA KING AND ELIZABETH TUCKER, Appellees

                    On Appeal from the County Court at Law No. 1
                                Collin County, Texas
                        Trial Court Cause No. 001-1286-2010

                                       ORDER
      Appellant’s Motion for Further Rehearing is DENIED. Appellees’ request for sanctions

is also DENIED.


                                                  /s/   KERRY P. FITZGERALD
                                                        JUSTICE